     Case 2:18-cv-02312-JAM-CKD Document 13 Filed 08/12/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP MURRAY,                                 No. 2:18-cv-02312-MCE-CKD
12                     Plaintiff,
13           v.                                       ORDER
14    KOHL’S DEPARTMENT STORES, INC.,
15                     Defendant.
16

17          It appearing to the undersigned, the judge to whom this case is presently

18   assigned for all purposes, that the provisions of 28 U.S.C. § 455 mandate the

19   disqualification of the undersigned;

20          IT IS HEREBY ORDERED that:

21          1.     The undersigned recuses himself as the judge to whom this case is

22   assigned;

23          2.     All currently scheduled dates in the above-captioned action are VACATED;

24   and;

25   ///

26   ///

27   ///

28   ///
                                                  1
     Case 2:18-cv-02312-JAM-CKD Document 13 Filed 08/12/20 Page 2 of 2

1          3.     The Clerk of the Court is directed to randomly reassign this case to another
2    judge for all further proceedings, making appropriate adjustments in the assignments of
3    civil cases to compensate for such reassignment.
4          IT IS SO ORDERED.
5    Dated: August 11, 2020
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
